     MAURICE WUTSCHER LLP
 1   Eric Tsai (SBN 273056)
     71 Stevenson, Suite 400
 2   San Francisco, California 94105
     Tel. (415) 529-7654
 3   Facsimile: (866) 581-9302
     E-mail: etsai@mauricewutscher.com
 4
     Patrick J. Kane (SBN 273103)
 5   501 W. Broadway, Suite 800
     San Diego, California 92101
 6   Tel. (888) 339-5282
     Facsimile: (866) 581-9302
 7   E-mail: pkane@mauricewutscher.com
 8   Attorneys for Defendant Seterus, Inc.
 9
                                      UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12   FLORENTINE ABBOTT,                            )    Case No.: 2:18-cv-03076-TLN-CKD
                                                   )
13                       Plaintiff,                )    STIPULATION AND
                                                   )    ORDER TO CONTINUE
14                           v.                    )    HEARING ON SETERUS’S MOTION
                                                   )    TO DISMISS THE COMPLAINT
15   SETERUS, INC., and EXPERIAN                   )    PURSUANT TO RULE 12(b)(6)
     INFORMATION SOLUTIONS, INC.,                  )
16                                                 )    Old Hearing:
                       Defendants.                 )    Date: February 7, 2019
17                                                 )    Time: 2:00 p.m.
                                                   )    Courtroom: 2, 15th Floor
18                                                 )    Judge: Hon. Troy L. Nunley
                                                   )
19                                                 )    New Hearing:
                                                   )    Date: February 21, 2019
20                                                 )    Time: 2:00 p.m.
                                                   )    Courtroom: 2, 15th Floor
21                                                 )    Judge: Hon. Troy L. Nunley
                                                   )
22                                                 )    Complaint Filed: November 28, 2018
                                                   )    Trial Date: TBD
23                                                 )
24          Defendant, Seterus, Inc. (“Seterus”), and Plaintiff Florentine Abbott (“Plaintiff”), by
25   their counsel, hereby stipulate as follows:
26          WHEREAS, Plaintiff filed her complaint (“Complaint”) on November 28, 2018 [D.E.
27   18].
28          WHEREAS, in her Complaint, Plaintiff alleges that Seterus and Defendant Experian

     Stipulation and Order                          1         Case No.: 2:18-cv-03076-TLN-CKD
 1   Information Solutions, Inc. (“Experian”) violated the federal Fair Credit Reporting Act, 15
 2   U.S.C. § 1681, et seq. (“FCRA”), based on their alleged reporting of the mortgage loan after the
 3   property was taken in an eminent domain proceeding. Id.
 4          WHEREAS, Experian filed its answer to the Complaint on December 22, 2018. [D.E.
 5   4].
 6          WHEREAS, Seterus filed a Motion to Dismiss the Complaint pursuant to Rule 12(b)(6)
 7   on December 23, 2018, and noticed the hearing for January 24, 2019. [D.E. 6].
 8          WHEREAS, the Court continued the hearing on Seterus’s Motion to Dismiss to February
 9   7, 2019. [D.E. 7].
10          WHEREAS, Seterus and Plaintiff stipulate pursuant Local Rule 143, to continue the
11   hearing on Seterus’s Motion to Dismiss to February 21, 2019.
12

13                                                Respectfully submitted,
14   Dated: January 23, 2019                      MAURICE WUTSCHER LLP
15
                                                  /s/ Eric Tsai
16
                                                  Eric Tsai (SBN 273056)
17                                                Attorneys for Defendant
                                                  Seterus, Inc.
18

19
20   Dated: January 23, 2019                      LEISINGER LAW, LLP
21
                                                  /s/ Rory Leisinger (as authorized on 1/23/19)
22
                                                  Rory Leisinger (SBN 277476)
23                                                Attorneys for Plaintiff
                                                  Florentine Abbott
24

25
26

27

28

     Stipulation and Order                           2         Case No.: 2:18-cv-03076-TLN-CKD
 1                                              ORDER
 2           Having considered the Stipulation to Continue the Hearing on Seterus’s Motion to
 3   Dismiss the Complaint Pursuant to Rule 12(b)(6), and good cause appearing, it is hereby ordered
 4   that:
 5           The hearing on Seterus’s Motion to Dismiss the Complaint Pursuant to Rule 12(b)(6) is
 6   continued to February 21, 2019 at 2:00 p.m. in Courtroom 2 of the above-captioned court.
 7           IT IS SO ORDERED.
 8
 9   Dated: January 25, 2019
10

11

12                                       Troy L. Nunley
                                         United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

     Stipulation and Order                          3         Case No.: 2:18-cv-03076-TLN-CKD
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

     Case No. 2:18-cv-03076-TLN-CKD
